Citation Nr: 1643824	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-13 513	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

While the Veteran requested a hearing before a member of the Board, he withdrew that request in a November 2015 statement.  In February 2016, the case was remanded by the Board for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2016, the Board remanded this claim to obtain etiology opinions regarding the service connection claims.  The April 2016 VA examiner concluded that the Veteran's hypertension was not related to service because there is no evidence of a diagnosis of hypertension or chronic and ongoing treatment for hypertension while on active duty.  While noting the Veteran's blood pressure of 110/74 after a follow-up for elevated blood pressure in service, the examiner cited to a lack of medical evidence for a diagnosis or treatment of hypertension,  and failed to address pertinent service treatment records (STRs), and the Veteran's contention that his hypertension is due to eating in mess halls, stress as a military policemen, a lack of proper sleep and exercising with pain in different parts of his body.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006) (holding lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence); Dalton v. Nicholson, 21 Vet. App. 23 (2007) ("the medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service.").  Specifically, the Veteran's April 1985 and March 1992 STRs reflect that the Veteran was considered overweight.  The April 1985 physical examination report also notes that being "over fat" increases the risk of certain illnesses such as heart disease.  Furthermore, in addition to the blood pressure reading of 110/74 noted in the January 1980 follow-up treatment, the STRs shows blood pressure readings of 120/90 in August 1979, 130/96 in January 1980 (which prompted the follow-up treatment), 130/88 in September 1981, 118/88 in June 1968, and 120/84 in his February 1992 retirement examination.  Although, the Veteran was not diagnosed with hypertension during service, the VA examiner did not address these pertinent records, nor did he provide a rationale, other than the absence of a diagnosis of hypertension or treatment in service.  See id.  

Regarding the Veteran's claim for service connection for a neck disability, the April 2016 VA examiner concluded that the Veteran's neck disability is unlikely related to the Veteran's active military service.  The VA examiner stated that the Veteran was seen twice for neck complaints during service without a specific diagnosis after a lengthy career and there was no evidence of a chronic and ongoing treatment for his neck during service.  The examiner also stated that the Veteran had served as a Federal Marshall following his retirement twenty-two years ago, thus, it is most likely that his current neck disability was caused by his most recent occupation.  However, the VA examiner's conclusion is based on the lack of medical evidence for any in-service diagnosis or treatment of a neck disability.  See id.  In addition, the VA examiner also failed to provide rationale as to why the Veteran's current neck disability is related to his current occupation as a Federal Marshall, as opposed to his twenty-one years in service in military correctional and law enforcement.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to probative weight).  The examiner also did not address the Veteran's statement that he treated his neck pain with Motrin throughout service and that as a military policeman, he was required to perform physical training, including hand-to-hand and combat training, running, carrying heavy loads on his back, and riding in vehicles for over twenty years.  See Buchanan, 451 F.3d 1331.

Finally, regarding, the Veteran's claim for service connection for bilateral pes planus, the April 2016 VA examiner concluded that it is more likely a congenital disease, without providing a rationale.  See Nieves-Rodriguez, 22 Vet. App. 295.  Further, in addressing whether the Veteran's congenital disease clearly and unmistakably (obviously or manifestly) existed prior to the Veteran's entry into active duty service, the VA examiner stated that he could not provide an answer without mere speculation and that review of the STRs reflect no evidence, diagnosis, or treatment for pes planus during service and there is no evidence of any aggravation of his feet or pes planus.  Here, in addition to failing to provide rationale for the opinions given, the VA examiner relied on a lack of medical evidence to show evidence of pes planus during service, and also failed to addressed the Veteran's contention that he was required to perform physical training in combat boots for over four years and that he experienced feet pain since service.  See Buchanan, 451 F.3d 1331; Dalton, 21 Vet. App. 23.  

Accordingly, a remand is warranted for VA addendum opinions to address these deficiencies, and provide rationale for the opinions reached, as requested by the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Notably, once VA undertakes the effort to provide an examination when developing a claim, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, including a copy of this remand, to the April 2016 VA examiner, or another physician if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the physician or otherwise required by the evidence.)  It should be confirmed that such records were available for review.

After reviewing the claims file, the examiner should address the following:

Is it at least as likely as not (50 percent or greater probability) that hypertension had its onset in or is otherwise related to service?

In providing this opinion, the examiner should comment on the January 1980 STR discussing elevated blood pressure of 130/96, as well as blood pressure readings of 118/88 in June 1968, 120/90 in August 1979, 130/88 in September 1981, and 120/84 in his February 1992 retirement examination, and the April 1985 and March 1992 STRS, which indicated that the Veteran was considered overweight, which was noted to increase the risk of certain illnesses such as heart disease.  

The examiner should also note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records cannot serve as the sole basis for a negative opinion.  

A complete rationale for all opinions should be provided. 
If an opinion cannot be rendered without resorting to speculation, the examiner must discuss in detail why an opinion cannot be offered.  

2.  Return the claims file, including a copy of this remand, to the April 2016 VA examiner, or another physician if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the physician or otherwise required by the evidence.)  It should be confirmed that such records were available for review.

After reviewing the claims file, the examiner should address the following:
For each neck disability identified, did it at least as likely as not (50 percent or greater probability) have its onset in service or is otherwise related to service?

In providing this opinion, the examiner should comment on the October 1982 STR showing neck pain and the April 1993 STR noting pain down the Veteran's neck, and his contention that he treated his neck pain with Motrin during service.  The examiner should also provide rationale as to why post service duties as a Federal Marshall, as opposed to duties in military corrections and police for twenty-one years, caused current neck disability.

The examiner should also note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records cannot serve as the sole basis for a negative opinion.  

A complete rationale for all opinions should be provided. 
If an opinion cannot be rendered without resorting to speculation, the examiner must discuss in detail why an opinion cannot be offered.  

3.  Return the claims file, including a copy of this remand, to the April 2016 VA examiner, or another physician if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the physician or otherwise required by the evidence.)  It should be confirmed that such records were available for review.

After reviewing the claims file, the examiner should address the following:

a.  Is the Veteran's pes planus a congenital defect or a congenital disease?  (For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating.")

b.  If the Veteran has a congenital defect, was this defect subject to a superimposed disease or injury during service?  If the answer is "Yes," please describe the resultant disability.

c.  If the Veteran has a congenital disease, did this disease, which was not noted upon entrance into service, clearly and unmistakably (obviously or manifestly) exist prior to the Veteran's entry into active duty service?

If the disorder clearly and unmistakably existed prior to service, was it clearly and unmistakably (obviously or manifestly) not aggravated by military service? 

d.  If the disorder is not congenital or did not manifest prior to service, is it as likely as not that it had its clinical onset in service or is otherwise related to active duty.  

The examiner should also note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records cannot serve as the sole basis for a negative opinion.  

A complete rationale for all opinions should be provided. 
If an opinion cannot be rendered without resorting to speculation, the examiner must discuss in detail why an opinion cannot be offered.  

4.  Then, readjudicate the Veteran's claims on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by VA; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




